675 S.E.2d 362 (2009)
In the Matter of the ESTATE OF J. Daniel SEVERT
Appealed by Petitioner Mary Yearick.
No. 26P09.
Supreme Court of North Carolina.
March 19, 2009.
R. Bradford Leggett, Jodi D. Hildebran, Winston-Salem, for Mary Yearick.
Michael G. Adams, Aretha V. Blake, William L. Rikard, Jr., Charlotte, for Edward F. Greene.
Prior report: ___ N.C.App. ___, 669 S.E.2d 886.

ORDER
Upon consideration of the conditional petition filed on the 2nd day of February 2009 by Respondent (Edward F. Greene) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*363 "Dismissed as moot by order of the Court in conference, this the 19th day of March 2009."